                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

LUKE ADAM STANTON, SR., #1830011                   §
VS.                                                §                  CIVIL ACTION NO. 4:16cv620
DIRECTOR, TDCJ-CID                                 §

                                 MEMORANDUM OPINION AND
                                    ORDER OF DISMISSAL
        Petitioner Luke Adam Stanton, Sr., an inmate confined in the Texas prison system, filed the
above-styled and numbered petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. For
reasons set forth below, the Court finds that the petition is not well-taken and that it will be denied.
                                    Procedural History of the Case
        Stanton is challenging his Denton County convictions for multiple sex-based offenses against
K.B., R.B., and A.A. in three cases tried together: cause numbers F-2011-1911-C (Counts I-IV
committed against K.B.), F-2011-1912-C (Counts I-IV committed against R.B.), and F-2011-1913-C
(a single count committed against A.A.). After a jury trial, he was sentenced on the various counts on
August 24, 2012. In F-2011-1911-C, he was sentenced to fifteen years of imprisonment for sexual
assault (Count I) and fifteen years of imprisonment on each count of indecency with a child (Counts
II-IV), with the sentences running consecutively. In F-2011-1912-C, he was sentenced to forty years
of imprisonment for continuous sexual abuse of a young child (Count I) and fifteen years on each count
of indecency with a child (Counts II-IV), with the sentences running consecutively. In F-2011-1913-C,
he was sentenced to ten years of imprisonment for indecency with a child. The convictions were
affirmed. Stanton v. State, No. 08-12-00293-CR, 2014 WL 5100102, 08-12-00294-CR, 2014 WL
5100106, 08-12-00295-CR, 2014 WL 5100107 (Tex. App. - El Paso Oct. 10, 2014, pet. ref’d). The
Texas Court of Criminal Appeals refused his petition for discretionary review on March 4, 2015.




                                                   1
           Stanton filed an application for a writ of habeas corpus in state court. SHCR1 at 1. The trial
court issued findings of fact and conclusions of law. Id. at 333-340. On January 13, 2016, the Texas
Court of Criminal Appeals denied the applications without written order on findings of the trial court
without a hearing.
           The present petition (Dkt. #1) was filed on August 18, 2016. Stanton attached a memorandum
of law in support of the petition. He brings the following grounds for relief:
           1.       Brady2 violations by investigative agencies;
           2.       Prosecutor misrepresented the physical evidence;
           3.       Bad faith destruction of potentially exculpatory evidence;
           4.       Prosecutor used perjured testimony; and
           5.       Ineffective assistance of counsel.
The Director filed an answer (Dkt. #23) on February 11, 207. Stanton filed a response (Dkt. #36) on
March 30, 2017.
                                        Factual Background of the Case
           The Eighth Court of Appeals discussed the facts of this case as follows:
           A jury found [Stanton] guilty of multiple sex-based offenses committed against K.B.,
           R.B., and A.A. in three cases tried together.
                                                       ***
           R.B. and K.B. were [Stanton’s] stepdaughters at the time these offenses were
           committed. R.B., who was sixteen years of age when this case was tried in August
           2012, testified that [Stanton] touched her vagina “almost daily” both before and after
           she turned fourteen years of age. The first incident occurred when she was 10 or 11
           years of age. [Stanton] rubbed ointment on mosquito bites on her legs and he gradually
           moved his hand until he was touching her vagina over her clothes. R.B. reported the
           incident to her mother, K.S., and K.S. replied that she would talk to [Stanton]. When
           K.S. asked [Stanton] about R.B.’s statement, [Stanton] denied any wrongdoing.
           [Stanton] continued to assault R.B. by touching her genitals both on top of and under
           her clothing on many other occasions. She explained that he often began by rubbing
           her feet and legs, but he eventually moved his hand so that he was touching her vagina.

    1
     “SHCR” refers to the state habeas clerk’s record, followed by the page number(s). State habeas clerk’s records
were compiled for all three cause numbers, and the references herein relate to WR-79,389-09 (Dkt. ##25-23 through 25-
24).
    2
        Brady v. Maryland, 373 U.S. 83 (1963).

                                                         2
           R.B. also testified that [Stanton] touched and squeezed her breast with his hand. R.B.
           told her mother what [Stanton] was doing to her, but K.S. did not believe her.
           K.B. was twenty years old at the time of trial. K.B. testified that when she was in the
           fourth grade, [Stanton] came into her bedroom at night, reached under the covers, and
           squeezed her vagina with his hand. K.B. kicked him and pulled away from him.
           [Stanton] then left the room. On another occasion when K.B. was about to enter the
           fifth grade, she and R.B. were having a water gun fight in the pool. [Stanton] was also
           in the pool and he got behind K.B. and pulled her onto his lap. [Stanton] moved K.B.’s
           hands under the water and made her touch his penis. He also moved her swimsuit
           bottom and tried to penetrate her with his penis. She tried to pull away because it hurt
           but he would not let go of her. K.B. did not cry out because she did not want to scare
           R.B. who was only five or six years of age at the time. [Stanton] finally let her go and
           she got out of the pool. In another incident, [Stanton] pulled down K.B.’s pants and
           underwear and touched her genitals with his mouth and tongue. K.B. tried to kick him
           and get away but he held her down. K.B. testified that [Stanton] continued to touch
           her genitals with his hands and mouth on many other occasions when her mother was
           at work. These incidents occurred at least twice a week for six years or, in the words
           of K.B., “[t]oo many times to count.” K.B. recalled that whenever she rejected
           [Stanton’s] advances completely, he would be mean to her and R.B. When K.B. was
           in elementary school, she tried to tell her mother that [Stanton] had touched her
           genitals, but K.S. responded by questioning whether K.B. was confused or mistaken
           about what had happened. K.B. insisted she was not mistaken and her mother talked
           to [Stanton] about it. He denied it.
           In 2008, R.B. told her school counselor what [Stanton] had done. K.S. took both R.B.
           and K.B. to the Children’s Advocacy Center in Lewisville. Prior to the interview, K.S.
           asked R.B. if she could be mistaken or if it could have been an accident. K.B.
           described her mother as being “panicky” prior to the interviews and she told K.B. that
           they could be taken away from her and they might never see one another again. R.B.
           and K.B. did not tell the truth during their interviews because they were scared.
           [Stanton] continued to touch both of them inappropriately. In 2009, they were
           interviewed again but this time reported what [Stanton] had been doing to them.
           Nothing happened and [Stanton] returned home. He also continued to molest them.
           In May of 2011, thirteen-year-old A.A. visited at R.B.’s home. [Stanton] got onto the
           bed where R.B. and A.A. were watching television and began rubbing A.A.’s feet.
           A.A. thought it was weird but she trusted him. [Stanton] moved from A.A.’s feet to
           her legs and he gradually moved his hand higher until he was touching her butt and
           vagina. He suddenly stopped when R.B.’s mother got home from work and walked
           into the room. A.A. told R.B. what had happened when they went to A.A.’s house.
           A.A. reported the assault to a school counselor a week later. On June 1, 2011, R.B.
           used her cellphone to secretly record [Stanton] touching her inappropriately. After
           K.B. saw the video, she took R.B. to the Sheriff’s Office rather than telling their
           mother because she was afraid that her mother or [Stanton] would delete the videos.
           Law enforcement conducted an investigation and a grand jury returned three
           indictments against [Stanton].
Stanton, 2014 WL 5100102 at *1-2; Stanton, 2014 WL 5100106 at *1-2; Stanton, 2014 WL 5100107
at *1-2.



                                                      3
                                           Standard of Review
        The role of federal courts in reviewing habeas corpus petitions by prisoners in state custody
is exceedingly narrow. A person seeking federal habeas corpus review must assert a violation of a
federal constitutional right. Lowery v. Collins, 988 F.2d 1364, 1367 (5th Cir. 1993). Federal habeas
corpus relief will not issue to correct errors of state constitutional, statutory, or procedural law, unless
a federal issue is also present. Estelle v. McGuire, 502 U.S. 62, 67-68 (1991); West v. Johnson, 92
F.3d 1385, 1404 (5th Cir. 1996). In the course of reviewing state proceedings, a federal court does
“not sit as a super state supreme court to review error under state law.” Wood v. Quarterman, 503
F.3d 408, 414 (5th Cir. 2007) (citations omitted); Porter v. Estelle, 709 F.2d 944, 957 (5th Cir. 1983).
        The petition was filed in 2016, thus review is governed by the Antiterrorism and Effective
Death Penalty Act (“AEDPA”). See Lindh v. Murphy, 521 U.S. 320, 327 (1997). Under AEDPA, a
petitioner who is in custody “pursuant to the judgment of a State court” is not entitled to federal habeas
corpus relief with respect to any claim that was adjudicated on the merits in State court proceedings
unless the adjudication of the claim -
        (1)     resulted in a decision that was contrary to, or involved an unreasonable application of,
                clearly established federal law, as determined by the Supreme Court of the United
                States; or
        (2)     resulted in a decision that was based on an unreasonable determination of the facts in
                light of the evidence presented in the State court proceedings.
28 U.S.C. § 2254(d). “By its terms § 2254 bars relitigation of any claim ‘adjudicated on the merits’
in state court, subject only to the exceptions in §§ 2254(d)(1) and (d)(2).” Harrington v. Richter, 562
U.S. 86, 98 (2011). AEDPA imposes a “highly deferential standard for evaluating state-court rulings,
and demands that state-court decisions be given the benefit of the doubt.” Renico v. Lett, 559 U.S.
766, 773 (2010) (citation and internal quotation marks omitted). With respect to the first provision,
a “state court decision is ‘contrary to’ clearly established federal law if (1) the state court ‘applies a
rule that contradicts the governing law’ announced in Supreme Court cases, or (2) the state court
decides a case differently than the Supreme Court did on a set of materially indistinguishable facts.”
Nelson v. Quarterman, 472 F.3d 287, 292 (5th Cir. 2006) (en banc) (quoting Mitchell v. Esparza, 540


                                                     4
U.S. 12, 15-16 (2003)). “[R]eview under § 2254(d)(1) is limited to the record that was before the state
court that adjudicated the claim on the merits.” Cullen v. Pinholster, 563 U.S. 170, 180-81 (2011).
As such, “evidence later introduced in federal court is irrelevant.” Id. at 184. “The same rule
necessarily applies to a federal court’s review of purely factual determinations under § 2254(d)(2), as
all nine Justices acknowledged.” Blue v. Thaler, 665 F.3d 647, 656 (5th Cir. 2011). With respect to
§ 2254(d)(2), a Texas court’s factual findings are presumed to be sound unless a petitioner rebuts the
“presumption of correctness by clear and convincing evidence.” Miller-El v. Dretke, 545 U.S. 231, 240
(2005) (citing § 2254(e)(1)). The “standard is demanding but not insatiable; . . . [d]eference does not
by definition preclude relief.” Id. (citation and internal quotation marks omitted). More recently, the
Supreme Court held that a “state court’s determination that a claim lacks merit precludes federal
habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the state court’s
decision.” Richter, 562 U.S. at 101 (citation omitted).
                                        Discussion and Analysis
1.      Brady Violations by Investigative Agencies
3.      Bad Faith Destruction of Potentially Exculpatory Evidence
        Stanton’s first and third claims are related. In the first claim, he alleges that the State withheld
evidence complied by State investigative agencies, in violation of Brady v. Maryland, supra. He
claims that the State did not disclose Denton Police Department Detectives’ testimony or their reports
to the defense or trial court. He claims that favorable evidence of recapitulation of K.B.’s, R.B.’s, and
K.S.’s statements were essential to the investigation. He further claims that the State did not disclose
15 of 20 video clips secretly recorded by R.B. He finally alleges that the State did not disclose text
talk on R.B.’s cell phone. In his third claim, he alleges that the State destroyed evidence which may
have had “exculpatory value.”
        The Supreme Court has held that “the suppression by the prosecution of evidence favorable
to an accused upon request violates due process where the evidence is material either to guilt or
punishment, irrespective of the good faith or bad faith of the prosecution.” Brady, 373 U.S. at 87. The
duty to provide favorable evidence includes impeachment evidence as well as exculpatory evidence.


                                                     5
United States v. Bagley, 473 U.S. 667, 676 (1985). In order to prevail on a Brady claim, the Fifth
Circuit requires a petitioner to show that (1) the prosecution suppressed evidence, (2) the evidence was
favorable to the defense, and (3) the evidence was material to his guilt or innocence. Mahler v. Kaylo,
537 F.3d 494, 500 (5th Cir. 2008) (citations omitted). “Evidence is ‘material’ only when there exists
‘a reasonable probability that, had the evidence been disclosed to the defense, the result of the
proceeding would have been different.’” Id. (citing Bagley, 473 U.S. at 682). “The mere possibility
that an item of undisclosed information might have helped the defense, or might have affected the
outcome of the trial, does not establish ‘materiality’ in the constitutional sense.” United States v.
Agurs, 427 U.S. 97, 109-10 (1976). “Evidence is not ‘suppressed’ if the defendant either knew, or
should have known, of the essential facts permitting him to take advantage of any exculpatory
evidence.” West, 92 F.3d at 1399 (citation omitted). The State in under no duty “to make a complete
and detailed accounting to defense counsel of all investigatory work done.” Blackmon v. Scott, 22 F.3d
560, 565 (5th Cir.), cert. denied, 513 U.S. 1060 (1994).
        The Director persuasively argues that Stanton has not satisfied the requirements of showing
a Brady violation. Stanton provides nothing more than speculation that the evidence about which he
complains had exculpatory or impeachment value, and he provides no support for his conclusory
assertion that the State withheld or suppressed that evidence. Pet. Memo at 13–16. Conclusory
allegations and bald assertions are insufficient to support a petition for a writ of habeas corpus. See
Miller v. Johnson, 200 F.3d 274, 282 (5th Cir. 2000); Koch v. Puckett, 907 F.2d 524, 530 (5th Cir.
1990); Ross v. Estelle, 694 F.2d 1008, 1011 (5th Cir. 1983). Furthermore, Stanton fails to demonstrate
that any materiality attached to that evidence was absent from the other testimony presented or elicited
at trial. Id. Thus, Stanton’s Brady claim has no factual basis and lacks merit.
        With respect to Stanton’s third claim, the Supreme Court distinguished a Brady violation from
the State’s destruction of evidence as follows:
        The Due Process Clause of the Fourteenth Amendment, as interpreted in Brady, makes
        the good or bad faith of the State irrelevant when the State fails to disclose to the
        defendant material exculpatory evidence. But we think the Due Process Clause
        requires a different result when we deal with the failure of the State to preserve
        evidentiary material of which no more can be said than that it could have been

                                                   6
       subjected to tests, the results of which might have exonerated the defendant. . . . We
       therefore hold that unless a criminal defendant can show bad faith on the part of the
       police, failure to preserve potentially useful evidence does not constitute a denial of
       due process.
Arizona v. Youngblood, 488 U.S. 51, 57-58 (1988). The Director persuasively argues that Stanton’s
claims that the State destroyed exculpatory evidence fail because he has provided nothing more than
his own assertions to support his claims that the State willfully destroyed evidence that was
exculpatory. Pet. Memo. at 23. Once again, conclusory allegations and bald assertions are are
insufficient to support a petition for a writ of habeas corpus. See Miller, 200 F.3d at 282; Koch, 907
F.2d at 530; Ross, 694 F.2d at 1011.
       Stanton’s first and third claims were fully developed during the state habeas corpus
proceedings. Michael Dickens, the lead prosecutor, submitted an affidavit stating that he provided
Stanton’s attorney with all the evidence known to him that he believed would have been considered
either exculpatory or favorable to Stanton. SHCR at 242. He went on to itemize the material he
provided to defense counsel. Id. at 242-44.
       After considering all of the evidence, the state trial court entered the following findings of fact:
        3.     Michael Dickens’ affidavit states that he provided [Stanton’s] trial attorney
               with all known exculpatory or favorable evidence (citation omitted). Mr.
               Dickens is credible.
        4.     Additionally, there are emails and copies of discs that show Mr. Dickens
               turned over evidence to [Stanton’s] attorney, J.R. Moore, and worked with him
               to investigate into whether there was any further evidence (citation omitted).
        5.     Mr. Moore filed a motion in limine concerning the smart phone videos . . . and
               that his objections to the video would be relevan[t] and that the videos’
               probative value was outweighed by its prejudicial effect (citation omitted).
        6.     [Stanton] does not address how the names of Denton Police Department
               detectives and their investigating reports or missing text messages from R.B.’s
               smartphone were favorable to his defense. The videos that R.B. secretly took
               of [Stanton] touching her were not favorable to [Stanton].
        7.     [Stanton] has not shown that any allegedly withheld evidence was material.
       12.     There was no evidence that the “ruled out” reports or content on R.B.’s
               smartphone were destroyed in bad faith.




                                                    7
SHCR at 334-35. As a conclusion of law, the trial court found that Stanton was not entitled to relief
under Brady and that he had not shown that any exculpatory evidence was destroyed in bad faith or
not under normal practices. Id. at 336-37 (nos. 2, 5). The Texas Court of Criminal Appeals, in turn,
denied the application for a writ of habeas corpus without written order on findings of the trial court
without a hearing. Stanton is not entitled to relief on grounds one and three because he has not shown,
as required by 28 U.S.C. § 2254(d), that the state court findings resulted in a decision that was contrary
to, or involved an unreasonable application of, clearly established federal law as determined by the
Supreme Court of the United States, or resulted in a decision that was based on an unreasonable
determination of the facts in light of the evidence presented in the state court proceedings.
2.      Prosecutor Misrepresented Physical Evidence
4.      Prosecutor Use Perjured Testimony
        Claims two and four involve allegations of prosecutorial misconduct. In claim two, Stanton
alleges that the prosecutor misrepresented physical evidence. In claim four, he alleges that the
prosecutor used perjured testimony. With respect to claim two, he asserts that the prosecutor knew
the date that R.B. secretly made video recordings was not on June 11, 2011. He claims that the State
altered the video recording to bolster the credibility and truthfulness of the State’s witnesses. His
perjury claim is based on alleged contradictory statements and inconsistencies from witnesses.
        The standard for granting habeas corpus relief because of prosecutorial misconduct is “the

narrow one of due process, and not the broad exercise of supervisory power.” Darden v. Wainwright,

477 U.S. 168, 181 (1986). To prevail on a claim of prosecutorial misconduct in a state habeas

corpus proceeding, a petitioner must show that the prosecutor’s actions were so egregious as to

render the trial fundamentally unfair. Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974); Cobb

v. Wainwright, 609 F.2d 754, 756 (5th Cir.), cert. denied, 447 U.S. 907 (1980). His actions must

have “so infected the trial with unfairness as to make the resulting conviction a denial of due

process.” Darden, 477 U.S. at 181.
        With respect to Stanton’s perjury claim, “it is established that a conviction obtained through
use of false evidence, known to be such by representatives of the State, must fall under the Fourteenth

                                                    8
Amendment.” Napue v. Illinois, 360 U.S. 264, 269 (1959) (citations omitted). Moreover, the
“deliberate deception of a court and jurors by the presentation of known false evidence is incompatible
with ‘rudimentary demands of justice.’” Giglio v. United States, 405 U.S. 150, 153 (1972) (citations
omitted). “The same result obtains when the State, although not soliciting false evidence, allows it to
go uncorrected when it appears.” Id. (citations omitted). The Fifth Circuit applied the standards set
forth in Napue and Giglio in Kutzner v. Cockrell, 303 F.3d 333, 336 (5th Cir.), cert. denied, 536 U.S.
978 (2002). A petitioner must prove that the prosecution knowingly presented or failed to correct
materially false testimony during trial. Id. at 337. Due process is not implicated by the prosecutions’s
introduction or allowance of false or perjured testimony unless the prosecution actually knows or
believes the testimony to be false or perjured; it is not enough that the testimony is challenged by
another witness or is inconsistent with prior statements. Id. Perjury is not established by mere
contradictory testimony from witnesses, inconsistencies within a witness’ testimony and conflicts
between reports, written statements and the trial testimony of prosecution witnesses. Koch, 907 F.2d
at 531. To prove a due process violation, a petitioner must demonstrate: (1) that the testimony in
question was actually false, (2) that the prosecutor was aware of the perjury, and (3) that the testimony
was material. Faulder v. Johnson, 81 F.3d 515, 519 (5th Cir. 1996). Perjured testimony is material
only when “there is any reasonable likelihood that the false testimony could have affected the judgment
of the jury.” Barrientes v. Johnson, 221 F.3d 741, 756 (5th Cir. 2000), cert. denied, 531 U.S. 1134
(2001).
          In the present case, the Director observes that Stanton’s claims are essentially an attack on the
sufficiency of the evidence, but any claim that he may raise at this time regarding the sufficiency of
the evidence is unexhausted and procedurally barred. The Director persuasively argues that Stanton
has shown nothing more than contradictory testimony from witnesses, inconsistencies within a
witness’ testimony, and/or conflicts between reports and written statements and the trial testimony of
prosecution witnesses, which do not, standing alone, establish perjury. Koch, 907 F.2d at 531.




                                                     9
         The prosecutorial misconduct claims were fully developed during the state habeas corpus
proceedings. The trial court issued the following findings of fact:
         10.     There was no evidence that the State altered any phone evidence, as [Stanton’s]
                 appellate counsel stated that after interviewing [Stanton], his trial counsel, and
                 the lead prosecutor, he found there was no evidence that the evidence was
                 altered (citation omitted).
         11.     The State did not use false evidence to convict [Stanton].
         13.     [Stanton] has not shown that Investigator Crow made any misleading
                 statements about the 2009 interviews with the intent to deceive the Court or the
                 jury.
         14.     [Stanton] has not shown his preferred expert witnesses were available to testify
                 at his trial.
         15.     [Stanton] fails to show the 2008 outcries by K.B. and R.B. were inadmissible.
SHCR at 335. As a conclusion of law, the trial court found that Stanton “has not shown that the State
used perjured testimony, and even if the State had used perjured testimony [Stanton] has not shown
by a preponderance of the evidence how Investigator Crow’s alleged perjured testimony contributed
to [Stanton’s] conviction or punishment.” SHCR at 337 (no. 6). The Texas Court of Criminal Appeals
subsequently denied the application for a writ of habeas corpus without written order on findings of
the trial court without a hearing. Stanton is not entitled to relief on grounds two and four because he
has not shown, as required by 28 U.S.C. § 2254(d), that the state court findings resulted in a decision
that was contrary to, or involved an unreasonable application of, clearly established federal law as
determined by the Supreme Court of the United States, or resulted in a decision that was based on an
unreasonable determination of the facts in light of the evidence presented in the state court
proceedings.
5.       Ineffective Assistance of Counsel
         Stanton’s final claim is ineffective assistance of counsel. He alleges that his trial attorney, John
R. Moore, was ineffective for failing to conduct a reasonable pretrial investigation. He alleges that his
appellate attorney, Steven S. Poston, was ineffective for failing to address trial errors with arguable
merit.



                                                     10
        Ineffective assistance of counsel claims are governed by the Supreme Court’s standard
established in Strickland v. Washington, 466 U.S. 668 (1984). Strickland provides a two-pronged
standard, and the petitioner bears the burden of proving both prongs. Id. at 687. Under the first prong,
he must show that counsel’s performance was deficient. Id. To establish deficient performance, he
must show that “counsel’s representation fell below an objective standard of reasonableness,” with
reasonableness judged under professional norms prevailing at the time counsel rendered assistance.
Id. at 688. The standard requires the reviewing court to give great deference to counsel’s performance,
strongly presuming counsel exercised reasonable professional judgment. Id. at 690. Under the second
prong, the petitioner must show that his attorney’s deficient performance resulted in actual prejudice.
Id. at 687. To satisfy the prejudice prong, the habeas petitioner “must show that there is a reasonable
probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been
different. A reasonable probability is a probability sufficient to undermine confidence in the outcome.”
Id. at 694. An ineffective assistance of counsel claim fails if a petitioner cannot satisfy either the
deficient performance or prejudice prong; a court need not evaluate both if he makes an insufficient
showing as to either. Id. at 697.
        The two-prong Strickland test applies to claims of ineffective assistance of counsel by both trial
and appellate counsel. Styron v. Johnson, 262 F.3d 438, 450 (5th Cir. 2001). An indigent defendant
does not have a constitutional right to compel appointed counsel to include every nonfrivolous point
requested by him; instead, an appellate attorney’s duty is to choose among potential issues, using
professional judgment as to their merits. Jones v. Barnes, 463 U.S. 745, 751 (1983). “Counsel need
not raise every nonfrivolous ground of appeal, but should instead present solid, meritorious arguments
based on directly controlling precedent.” Ries v. Quarterman, 522 F.3d 517, 531-32 (5th Cir. 2008)
(citation and internal quotation marks omitted); Adams v. Thaler, 421 F. App’x 322 (5th Cir. 2011).
To demonstrate prejudice, a petitioner must “show a reasonable probability that, but for his counsel’s
unreasonable failure . . ., he would have prevailed on his appeal.” Briseno v. Cockrell, 274 F.3d 204,
207 (5th Cir. 2001) (citations omitted).



                                                   11
        In the context of § 2254(d), the deferential standard that must be accorded to counsel’s
representation must also be considered in tandem with the deference that must be accorded state court
decisions, which has been referred to as “doubly” deferential. Richter, 562 U.S. at 105. “When
§ 2254(d) applies, the question is not whether counsel’s actions were reasonable. The question is
whether there is any reasonable argument that counsel satisfied Strickland’s deferential standard.” Id.
“If the standard is difficult to meet, that is because it was meant to be.” Id. at 102. Also see Morales
v. Thaler, 714 F.3d 295, 302 (5th Cir. 2013).
        Stanton alleges that his trial attorney was ineffective for failing to conduct a reasonable pretrial
investigation. Stanton is correct in his assertion that counsel had a duty to conduct a reasonable
amount of pretrial investigation. See Nealy v. Cabana, 764 F.2d 1173, 1177 (5th Cir. 1985); Lockhart
v. McCotter, 782 F.2d 1275 (5th Cir. 1986). “To establish that an attorney was ineffective for failure
to investigate, a petitioner must allege with specificity what the investigation would have revealed and
how it would have changed the outcome of the trial.” Miller v. Dretke, 420 F.3d 356, 361 (5th Cir.
2005). With respect to witnesses, the Fifth Circuit “has repeatedly held that complaints of uncalled
witnesses are not favored in federal habeas review because the presentation of testimonial evidence
is a matter of trial strategy and because allegations of what a witness would have stated are largely
speculative.” Day v. Quarterman, 566 F.3d 527, 538 (5th Cir. 2009). To succeed on the claim, a
petitioner must show that had counsel investigated the claim he would have found witnesses to support
the defense, that such witnesses were available, and had counsel located and called these witnesses,
their testimony would have been favorable and they would have been willing to testify on his behalf.
Alexander v. McCotter, 775 F.2d 595, 602 (5th Cir. 1985); Gomez v. McKaskle, 734 F.2d 1107, 1109-
10 (5th Cir.), cert. den., 469 U.S. 1041 (1984). Failure to produce an affidavit (or similar evidentiary
support) from the uncalled witness severely undermines a claim of ineffective assistance. Sayre v.
Anderson, 238 F.3d 631, 636 (5th Cir. 2001). Conclusory claims are insufficient to entitle a habeas
corpus petitioner to relief. United States v. Woods, 870 F.2d 285, 288 (5th Cir. 1989); Schlang v.
Heard, 691 F.2d 796, 799 (5th Cir. 1982). See also King v. Cockrell, 33 F. App’x 703 (5th Cir. 2002).



                                                    12
        In the present case, the Director persuasively argues that Stanton’s allegations of ineffective
assistance of trial counsel are conclusory. Moreover, he failed to demonstrate prejudice. He has failed
to show ineffective assistance of trial counsel. He likewise failed to demonstrate how he was
prejudiced at the appellate level. His ineffective assistance of counsel claims lack merit.
        The Court further observes that Stanton’s ineffective assistance of counsel claims were fully
developed in the state habeas corpus proceedings. After considering the evidence, the trial court issued
the following findings of fact:
        14.     [Stanton] has not shown his preferred expert witnesses were available to testify
                at his trial.
        16.     Mr. Moore attempted to keep the smartphone videos out of evidence and the
                videos were authenticated by R.B. (citation omitted).
        17.     Mr. Moore was [Stanton’s] third attorney, Mr. Moore received discovery, and
                Mr. Dickens stated that Mr. Moore received all exculpatory or favorable
                evidence (citation omitted).
        18.     Mr. Poston stated in a response to a grievance filed against him by [Stanton]
                that after interviewing Mr. Moore, [Stanton], and the lead prosecutor, he found
                Mr. Moore was not ineffective and a claim to that effect would be frivolous
                (citation omitted).
        19.     Mr. Poston is credible and diligently represented [Stanton] and [Stanton’s]
                grounds on this application were not strong appellate issued (citation omitted).
SHCR 335-36.
        The trial court went on to make the following conclusions of law:
        7.      [Stanton] has not shown his trial counsel was deficient for not presenting
                expert testimony. King v. State, 649 S.W.2d 42, 44 (Tex. Crim. App. 1983).
                [Stanton’s] arrest for unlawful possession of a firearm by a felon was
                admissible in punishment. See Tex. Code. Crim. Proc. Ann. art. 37.07 § 3
                (West Supp. 2014). Failure to object to admissible evidence is not deficient
                performance; thus, [Stanton] has not shown any deficient performance. See Ex
                parte Martinez,330 S.W.3d 891, 901 (Tex. Crim. App. 2011).
        8.      Because [Stanton] has not shown what would have been revealed through a
                more thorough, in-depth investigation by his trial attorney, [Stanton’s] claims
                on these grounds fail. See Mooney v. State, 817 S.W.2d 693, 696-697 (Tex.
                Crim. App. 1991).
        9.      [Stanton] has not shown that his trial counsel was not acting as a reasonably
                competent attorney. Ex parte Chandler, 182 S.W.3d 350, 354 (2005).



                                                  13
        10.     The ground addressed in this application for writ of habeas corpus would not
                have been legitimate appellate issues and [Stanton] has not shown how Mr.
                Poston’s performance fell below professional norms. See Bone v. State,77 S.
                W.3d 828, 833 (Tex. Crim. App. 2002).
        11.     Even if this Court finds that either [Stanton’s] trial counsel or appellate counsel
                was deficient, [Stanton] has not shown that his counsels’ deficient performance
                prejudiced his defense. Bone, 77 S.W.3d at 833; see Strickland v. Washington,
                466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).
SHCR at 337-38. The Texas Court of Criminal Appeals subsequently denied relief based on the
findings of the trial court without a hearing.
        Stanton has not shown that his attorneys’ representation was deficient or that he was prejudiced
by deficient representation, as required by Strickland. Relief should also be denied because he failed
to show, as required by 28 U.S.C. § 2254(d), that the state court findings resulted in a decision that was
contrary to, or involved an unreasonable application of, clearly established federal law as determined
by the Supreme Court of the United States, or resulted in a decision that was based on an unreasonable
determination of the facts in light of the evidence presented in the state court proceedings. Moreover,
he failed to overcome the “doubly” deferential standard that must be accorded to his attorneys in light
of both Strickland and § 2254(d). See Richter, 562 U.S. at 105. The ineffective assistance of counsel
claims lack merit.
        In conclusion, Stanton’s petition for a writ of habeas corpus lacks merit and should be denied.
                                       Certificate of Appealability
        “A state prisoner whose petition for a writ of habeas corpus is denied by a federal district court
does not enjoy an absolute right to appeal.” Buck v. Davis, 480 U.S. ___, 137 S. Ct. 759, 773 (2017).
Instead, under 28 U.S.C. § 2253(c)(1), he must first obtain a certificate of appealability (“COA”) from
a circuit justice or judge. Id. Although Stanton has not yet filed a notice of appeal, the court may
address whether he would be entitled to a certificate of appealability. See Alexander v. Johnson, 211
F.3d 895, 898 (5th Cir. 2000) (A district court may sua sponte rule on a certificate of appealability
because “the district court that denies a petitioner relief is in the best position to determine whether the
petitioner has made a substantial showing of a denial of a constitutional right on the issues before the



                                                    14
    court. Further briefing and argument on the very issues the court has just ruled on would be
    repetitious.”).
            A certificate of appealability may issue only if a petitioner has made a substantial showing of
    the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To make a substantial showing, the
    petitioner need only show that “jurists of reason could disagree with the district court’s resolution of
    his constitutional claims or that jurists could conclude the issues presented are adequate to deserve
    encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). The Supreme
    Court recently emphasized that the COA inquiry “is not coextensive with merits analysis” and “should
    be decided without ‘full consideration of the factual or legal bases adduced in support of the claims.’”
    Buck, 137 S. Ct. at 773 (quoting Miller-El, 537 U.S. at 336). Moreover, “[w]hen the district court
    denied relief on procedural grounds, the petitioner seeking a COA must further show that ‘jurists of
    reason would find it debatable whether the district court was correct in its procedural ruling.’”
    Rhoades v. Davis, 852 F.3d 422, 427 (5th Cir. 2017) (quoting Gonzalez v. Thaler, 565 U.S. 134, 140-
    41 (2012)).
            In this case, reasonable jurists could not debate the denial of Stanton’s § 2254 petition on
    substantive or procedural grounds, nor find that the issues presented are adequate to deserve
    encouragement to proceed. Accordingly, Stanton is not entitled to a certificate of appealability as to
.
    his claims. It is therefore
            ORDERED that the petition for a writ of habeas corpus is DENIED and the case is
    DISMISSED with prejudice. A certificate of appealability is DENIED. All motions not previously
    ruled on are DENIED.
           SIGNED this 22nd day of August, 2019.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE

                                                      15
